Lawrence, Judge:
The proper dutiable value of certain drawing instruments and cases covered by the appeals for a reappraisement enumerated in the schedule, attached to and made part of the decision herein, is before the court for determination.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the counsel for the Plaintiffs and the Assistant Attorney General for the United States that the merchandise; covered by the appeals for reappraisement enumerated in Schedule A, attached hereto, and made a part hereof, and described below by catalog numbers consist of drawing instruments and cases which in the decision of Keuffel & Esser Co. vs. United States, Abstract No. 59557, were held to be separately dutiable; that the cases and drawing instruments, in accordance with that decision, should be appraised separately instead of as an entirety; and that the market value or price at the time of exportation of the drawing instruments and eases covered by these appeals for reappraisement at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Western Germany in usual wholesale quantities and in the ordinary course of trade for export to the United States plus the cost of all containers and all coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in question, packed ready for shipment to the United States was as -set forth below; that the weight of the cases was as set forth below:
Catalog number Value of drawing instruments Value of cases Weight of cases (lbs.)
#190029-A/01299-50
1096 L $2. 55 $.72 505
712 G 2. 17 .36 180
1096 LC 1085 S 2.49 2.87 .92 .42 530 520‘
#190916-A/02045-50
1096 2. 38 76 440-
1086 S 3. 24 97 595-
1097 LC 3. 29 83 550
1084 S 2. 38 59 165
986 10. 65 62 200
990 3. 51 44 175
*685Catalog number Value of drawing Value of Weight of . instruments cases cases (lbs.)
#190923-A/02050-50
1066 R $4. 12 $. 45 . 440
1096 LC 2. 58 .95 .530
1094 1. 62 .44 . 375
1092 1. 00 .33 . 285
1086 SC SPEC. 3.58 .84 . 600
1087 S 3.41 .87 .570
1087 SC 3.54 .87 .550
#195456-A/05859-50
1086 SC SPEC. 3.58 .84 . 600
1095 2.02 .60 .420
1096 2.27 .71 .440
1066 R 4. 12 .45 .440
1096 LC 2.58 .95 .530
1093 1.27 .39 . 265
992K 1.95 .35 . 175
1097 LC 2.97 .74 .550
#201298-A/10510-50
1047 MC 6. 37 .55 . 650
1047 M 5.95 .55 .690
1057 KC 4.54 .93 .660
1060 KC 6.90 1. 22 1. 035
1037 C 6.59 1.65 .615
1087 SC 3. 62 .87 .550
1066 RC 4.06 1.00 .485
1067 RC 4 51 1.00 . 530
1053 KC 2.74 .68 .460
1774 M 2. 10 .30 .330
1094 1. 62 .44 .375
1095 2. 02 .60 .420
1092 1. 00 ■ .33 . 285
1093 1.27 .39 .265
1057 KCZ 4 80 1.60 . 705
#203738-A/00035/51
1037 C 6.59 1. 65 . 615
1037 CD 6.61 1. 65 .615
1047 MC 6. 37 .55 . 650
1087 SC 3. 62 .87 . 550
990 2. 68 .34 . 175
978 3. 60 .50 . 265
1094 1. 62 .44 . 375
1774 M 2. 10 .30 .330
1067 RC 4 51 1. 00 . 530
IT IS FURTHER STIPULATED AND AGREED that on or about the dates of exportation of the said merchandise, such or similar merchandise was not freely offered for sale for home consumption to all purchasers in the principal markets of Western Germany.
*686Upon the agreed facts before the court, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis of value for the drawing instruments and cases in issue and that said value is as set forth in the tabulation above.
As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.